Citation Nr: 9909323	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision that denied 
the veteran's claim for an evaluation in excess of 50 percent 
for his service-connected anxiety disorder.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In the August 1996 rating decision as well as in a November 
1996 rating decision, the veteran was evaluated under the 
schedular criteria for rating mental disorders as contained 
in 38 C.F.R. § 4.132, Diagnostic Code 9400, for generalized 
anxiety disorder.  However, during the course of the appeal, 
on November 7, 1996, the aforementioned rating schedule was 
changed.  In this regard, it was held by the U.S. Court of 
Appeals for Veterans Claims (formally known as the U.S. Court 
of Veterans Appeals) that when there is a change in the 
applicable regulations during the pendency of an appeal, the 
version of the regulations which are most favorable to the 
veteran's claim, whether they be from the old rating schedule 
or from the newly promulgated one, be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

While the rating decisions of August and November 1996 were 
based on the old rating criteria, the statement of the case 
and supplemental statements of the case were based on the new 
rating criteria.  However, it not evident whether the RO 
followed the holding in Karnas by continuing to consider the 
old rating criteria, in addition to the new criteria, when it 
issued the statement of the case and supplemental statements 
of the case.  This is important since additional evidence 
(including a March 1998 VA examination report) was submitted 
to the RO following the November 1996 decision; evidence that 
should be considered under both rating criteria.  In order to 
ensure that the veteran's due process rights are fully met, 
the RO should once again consider the veteran's claim for an 
increased rating for his anxiety disorder under both the new 
and old rating criteria for rating mental disorders.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, as set forth in 38 C.F.R. § 19.29 (1998), the 
purpose of a statement of the case is to inform the veteran 
of the relevant evidence and of the applicable law and 
regulations that were involved in the determination being 
appealed.  Such a statement must be "complete enough to 
allow the appellant to present written and/or oral argument 
before the [Board]."  The fact that the rating decision 
(which contains the old rating criteria) contains a different 
criteria than that of the statement of the case, without 
clarification as to the applicability of both version of the 
regulations to the veteran's case, is not sufficiently 
complete to allow the veteran to present written and/or oral 
argument in this matter.  Consequently, in the event that the 
veteran is not granted the full benefits being sought in this 
appeal, he should be provided with a supplemental statement 
of the case that contains both versions of the criteria for 
rating mental disorders.  § 19.29.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for his service-connected 
anxiety disorder.  In this regard, the 
old ratings schedule as well as the 
provisions of the new regulations and 
rating criteria for assessing mental 
disorders must be considered and the 
version of the regulations which are most 
favorable to the veteran's claim must be 
applied (including consideration of 
38 C.F.R. § 4.16(c)).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

2.  If the benefit being sought by the 
veteran is denied, he and his 
representative should be issued a 
supplemental statement of the case which 
contains both versions of the regulations 
under the schedule for rating mental 
disorders.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimate no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


